Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	 This is the initial office action based on the application filed on August 16, 2019, which claims 1-20 have been presented for examination.  Claims 1-20 are pending, of which claim 1, claim 7 and claim 12 are in independent form.
Priority
3.	The instant application has claimed priority from PRO 62/719155 which filed on 08/17/2018.
Remarks
4. 	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Information Disclosure Statement
5.	Information disclosure statement filed on 08/26/2020, have been reviewed and considered by Examiner.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-11 rejected under 35 U.S.C. 103 as being obvious over Ivanov et al. (US 20130275958), in view of Wookey et al. (US 20080201705, herein after Wookey– IDS of records).

Claim 1 is rejected, Ivanov teaches a non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the instructions comprising code to cause the processor to(Ivanov, abstract): 
receive, from a compute device, data associated with (1) a set of software applications installed on the compute device and (2) interactions between the set of software applications installed on the compute device and a set of system components of the compute device(Ivanov, US 20130275958, fig. 1, applications (130, 135 and 140), services (115,120 and 125), Application Server (110), Application X (180), Service L (175), Application Server (170) and paragraph [0016], A customer of cloud services may develop and deliver one or more applications to be executed in cloud environment. The functionality provided by such applications may be accessed on the applications 130-140 are delivered by one or more customers 145, e.g., of the runtime platform provider 101. The different applications 130-140 may require, use, and depend on different runtime components for their execution. For example application `1` 130 may be configured to access services `1` 115, `2` 120 and `N` 125, while applications `2` 135 and `K` 140 may be configured to access just service `2` 120. In one embodiment, the applications 130-140 provided by one or more of customers 145 may be configured to access different subsets of the components of the runtime platform 105. The different subsets may have a common intersection, e.g., application server 110 and a subset of the services 115-125 required by all applications 130-140. As illustrated in FIG. 1, customers 145 may use one or more of the offered services 115-125 based on the specific requirements of the developed applications 130-140. Thus, customers 145 may reuse and utilize common functionalities and computing resources that are already offered by runtime platform provider 101. The availability of services on-demand frees customers 145 from the responsibility to provide and manage the utilized platform functionality and enables customers 145 to focus on developing the business logic of the applications 130-140.  Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.); 
identify, based on the data, dependencies between the set of software applications and the set of system components(Ivanov, fig. 3 and paragraph [0029], At 340, at least one service referenced in the application metadata is determined Often, an IU of a module includes a requirement expression containing a reference to a functionality that is a prerequisite for the proper working of the module. Thus, one package may import another package. The required or imported at least one service may be determined based on such requirement expressions included in one or more IUs of the application metadata.  Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.); 
update at least one dependency map associated with the compute device(Ivanov, fig. 3 and paragraph [0029], At 350, additional metadata associated with the at least one service is identified in the metadata of the cloud runtime platform. In one embodiment, the IU describing the determined at least one service is added to a collection, group or list with IUs describing services that are prerequisite for the installation of the application.  Paragraph [0030], At 360, the metadata of the application and the identified additional metadata associated with the service are stored in a composite repository. In one embodiment, the composite repository includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite repository, the application is installed on the cloud runtime platform together with the at least one service. In one embodiment, at least one virtual machine is instantiated in a cloud runtime platform. The application and the at least one service are installed on the virtual machine.); 
receive information related to potential deployment of a software patch at the compute device(Ivanov, fig. 3 and paragraph [0030], At 360, the metadata of the application and the identified additional metadata associated with the service are stored in a composite repository. In one embodiment, the composite repository includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite repository, the application is installed on the cloud runtime platform together with the at least one service. In one embodiment, at least one virtual machine is instantiated in a cloud runtime platform. The application and the at least one service are installed on the virtual machine.  Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.); 
send a signal to deploy the software patch at the compute device in response to the at least one dependency map indicating that the set of software applications are unlikely to interact with the group of system components(Ivanov, paragraph [0030], At 360, the metadata of the application and the identified additional metadata associated with the service are stored in a composite repository. In one embodiment, the composite repository includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite repository, the application is installed on the cloud runtime platform together with the at least one service. In one embodiment, at least one virtual machine is a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.).  
Ivanov does not explicitly teach
predict, based on the information, a group of system components likely incompatible with the software patch;
However, Wookey teaches
predict, based on the information, a group of system components likely incompatible with the software patch(Wookey, US 20080201705, paragraph [0007], The last type of installation error involves compatibility problems with other applications. Compatibility problems may allow the newly installed application to run properly, but one or more previously installed applications may fail to work correctly after the new installation. Such errors are often the result from a common file or group of files shared between multiple software applications. For example, the parameters in a given configuration file may be accessed by one or more applications. Such a configuration A newly installed application may alter the parameters in such a way that a previously installed application may be expecting certain parameters to have remained unchanged. In another example, one or more software applications may depend upon the existence of a software service that resides on a computer. For example, many applications require TCP/IP connectivity services, which is the standard communication protocol used by computers to communicate over the Internet. Installation of a new application may replace TCP/IP version 6.2 with 7.0. However, previously installed applications may be incompatible with TCP/IP version 7.0, causing the existing applications to experience errors.  Paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may require that an additional software application or service be installed before the new software application can be installed. In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services.  Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script describes what needs to be validated prior to the installation of a software application. Generally speaking, a script is a software file that the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above.) and 
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Wookey into Ivanov’s invention to receive a software manifest describing a set of software files residing on a client device. A software installation map is accessed, where the map comprises software elements representing software files described in the software manifest, software files for installing software functionality, and dependency pointers representing dependencies between the software files. The software installation map is analyzed to determine a software installation route for installing the software functionality. The software Wookey (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Ivanov and Wookey teach the non-transitory processor-readable medium of claim 1, 
wherein the set of system components includes at least one of a dynamic link library (DLL), an executable system component file or a registry key(Ivanov, Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.  Wookey, paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may require that an additional software application or service be installed before the new software application can be installed. In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Ivanov and Wookey teach the non-transitory processor-readable medium of claim 1, the instructions further comprising code to cause the processor to: 
receive, from the compute device, an indication of an application affected by the software patch(Wookey, paragraph [0111], Aspects of the present invention are also able to address another concern with conventional software applications; namely, accounting for patches and minor revision releases in the installation process. It is known in the art that software applications change over time. Due to the release of bug fixes or patches, a software application's version is constantly in flux. As patches are released, dependencies between software elements may change. Under such circumstances, a software dependency between element A and B may exist in the initial release of a software application. However, once a patch is applied, the dependency between A and B may no longer exist. The software dependency map is configured to track software dependency changes over time, in one particular implementation. For example, assume element B provides certain functionality in version 1 of an application, with an element A depending upon B. When version 1.1 is released, the functionality of B is replaced with new software element C. At this point, the dependency between A and B is removed and a new dependency between A and C is created.); and 
update the at least one dependency map based on the indication(Wookey, paragraph [0111], Aspects of the present invention are also able to address another concern with conventional software applications; namely, accounting for patches and minor revision releases in the installation process. It is known in the art that software applications change over time. Due to the release of bug fixes or patches, a software application's version is constantly in flux. As patches are released, dependencies between software elements may change. Under such circumstances, a software dependency between element A and B may exist in the initial release of a software application. However, once a patch is applied, the dependency between A and B may no longer exist. The software dependency map is configured to track software dependency changes over time, in one particular implementation. For example, assume element B provides certain functionality in version 1 of an application, with an element A depending upon B. When version 1.1 is released, the functionality of B is replaced with new software element C. At this point, the dependency between A and B is removed and a new dependency between A and C is created.).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Ivanov and Wookey teach the non-transitory processor-readable medium of claim 1, the instructions further comprising code to cause the processor to:  40 209787680 viAttorney Docket No. IVAN-202/O1US 330221-2587 
receive, from the compute device, feedback associated with at least one of processor use, memory use, input/output use, or bandwidth use(Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script describes what needs to be validated prior to the installation of a the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above.); and 
identify a compatibility classification for the software patch based on the feedback(Wookey, paragraph [0103], A third test includes deployment of a common software application (e.g., a web server) to see if the operating system runs the application within the specified parameters. Each deployed application and test environment may have its own testing parameters and expected results. However, the general approach is to verify that the deployed software application runs successfully (i.e., all dependencies are in place and accounted for.) For example, if the deployed application were a web server, the test would verify that the core web server daemon is running and that any errors returned by application specific error logs are below a threshold severity level. Upon successful completion of the system tests described above, the OS as a whole is given a first level assertion of correctness for the dependencies through the OS.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Ivanov and Wookey teach the non-transitory processor-readable medium of claim 1, the instructions further comprising code to cause the processor to: 
receive, from the compute device, feedback associated with the software patch(Wookey, paragraph [0056], The fourth section provides a detailed description of the dependency route portion of the dependency map. A dependency route involves a list (or "path" in the context of a map) of software files needed to install a software application. Almost all software applications may be installed in different ways. For example, the same software application may be installed to achieve the fastest run time, the highest reliability, the highest security, etc. Each configuration will most likely change the software files required for installation. Hence, a dependency route involves a pathway in the map, between every file needed to install a software application under the conditions chosen by a user. As software file dependencies have confidence factors, so do individual dependency routes. For example, if 79 out of 100 installations used a specific dependency route for installing application A on operating system B, the confidence factor for that route would be 79%. Whereas a different dependency route that installs the same software on the same operating system may be successful 150 out of 172 attempts, resulting in a higher confidence factor of 87%. There are likely to be multiple possible routes through the map for any particular software installation configuration.); and 
identify a compatibility classification for the software patch based on the feedback(Wookey, paragraph [0056], The fourth section provides a detailed description of the dependency route portion of the dependency map. A dependency route involves a list (or "path" in the context of a map) of software files needed to install a software application. Almost all software applications may be installed in different ways. For example, the same software application may be installed to achieve the fastest run time, the highest reliability, the highest security, etc. Each configuration will most likely change the software files required for installation. Hence, a dependency route involves a pathway in the map, between every file needed to install a software application under the conditions chosen by a user. As software file dependencies have confidence factors, so do individual dependency routes. For example, if 79 out of 100 installations used a specific dependency route for installing application A on operating system B, the confidence factor for that route would be 79%. Whereas a different dependency route that installs the same software on the same operating system may be successful 150 out of 172 attempts, resulting in a higher confidence factor of 87%. There are likely to be multiple possible routes through the map for any particular software installation configuration.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Ivanov and Wookey teach the non-transitory processor-readable medium of claim 1, 
wherein the code to cause the processor to receive the data includes code to cause the processor to receive the data from an agent executing on the compute device(Wookey, paragraph [0076], In the example set out in FIG. 4, the one or more client computers 430 would seek access to the service provider's dependency map 400 a client-side software installation agent 450 may reside on each client computing system where software installations are desired. This software agent 450 is able to communicate with the service provider 420 to make installation requests as well as receive installation instructions, besides other functions. Further, the software elements (or related files) needed to fulfill an installation request may be transmitted from the service provider 420 to the client 430 over the Internet, local, enterprise-wide networks, or other removable storage media (e.g., the root level file may be recorded on optical disc, etc.)  Paragraph [0080], With knowledge of the client manifest, the dependency map 400 is analyzed to generate one or more installation paths commensurate with the installation request (operation 530). The installation paths are then communicated, to the software agent 450 (operation 540). Once each installation path is received by the software agent 450, the system administrator may review each path and determine which installation path to use or the system may be configured to automatically install the new software using one of the paths (operation 550). Next, the selected dependency route is communicated, via the software agent 450, back to the service provider 420 (operation 560). Lastly, in an implementation where the service provider hosts the software files, the service provider streams the files to the client based on the chosen installation path (operation 570). It is also 
Claim 7 is rejected, Ivanov teaches an apparatus, comprising(Ivanov, abstract): 
a memory(Ivanov, fig. 7, component 715 – RAM and paragraph [0049].); and 
a processor operatively coupled to the memory, the processor configured to(Ivanov, fig. 7, component 705 – Processor and paragraph [0049].): 
send a signal to deploy a software patch at a compute device(Ivanov, fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.), 
identify, based on a dependency map, a set of system components on the compute device and likely to be impacted by the software patch (Ivanov, fig. 3 and paragraph [0029], At 340, at least one service referenced in the application metadata is determined Often, an IU of a module includes a requirement expression containing a reference to a functionality that is a prerequisite for the proper working of the module. Thus, one package may import another package. The required or imported at least one service may be determined based on such requirement expressions included in one or more IUs of the application metadata.  Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.), 
update the dependency map based on the compatibility classification to define an updated dependency map(Ivanov, fig. 3 and paragraph [0029], At 350, additional metadata associated with the at least one service is identified in the metadata of the cloud runtime platform. In one embodiment, the IU describing the determined at least one service is added to a collection, group or list with IUs describing services that are prerequisite for the installation of the application.  Paragraph [0030], At 360, the metadata of the application and the identified additional metadata associated with the service are stored in a composite repository. In one embodiment, includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite repository, the application is installed on the cloud runtime platform together with the at least one service. In one embodiment, at least one virtual machine is instantiated in a cloud runtime platform. The application and the at least one service are installed on the virtual machine.), and 
send a signal to deploy the software patch at a set of compute devices based on the updated dependency map(Ivanov, paragraph [0030], At 360, the metadata of the application and the identified additional metadata associated with the service are stored in a composite repository. In one embodiment, the composite repository includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite repository, the application is installed on the cloud runtime platform together with the at least one service. In one embodiment, at least one virtual machine is instantiated in a cloud runtime platform. The application and the at least one service are installed on the virtual machine.  Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.).  

Ivanov does not explicitly teach
monitor a set of parameters for a set of applications (1) on the compute device and (2) that interact with at least one system component from the set of system components, 
compare values for the set of parameters to one or more predefined criteria to determine a compatibility classification for the software patch, 
However, Wookey teaches
monitor a set of parameters for a set of applications (1) on the compute device and (2) that interact with at least one system component from the set of system components(Wookey, US 20080201705, paragraph [0007], The last type of installation error involves compatibility problems with other applications. Compatibility problems may allow the newly installed application to run properly, but one or more previously installed applications may fail to work correctly after the new installation. Such errors are often the result from a common file or group of files shared between multiple software applications. For example, the parameters in a given configuration file may be accessed by one or more applications. Such a configuration file may contain parameters required by the software. A newly installed application may alter the parameters in such a way that a previously installed application may be expecting certain parameters to have remained unchanged. In another example, one or more software applications may depend upon the existence of a software service that resides on a computer. For example, many applications require TCP/IP connectivity services, which is the standard communication protocol used by computers to communicate over the Internet. Installation of a new application may replace TCP/IP version 6.2 with 7.0. However, previously installed applications may be incompatible with TCP/IP version 7.0, causing the existing applications to experience errors.  Paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may require that an additional software application or service be installed before the new software application can be installed. In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services.  Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script describes what needs to be validated prior to the installation of a software application. Generally speaking, a script is a software file that sequentially lists steps that are to be executed. For example, a script may list steps for creating a new directory, moving files into it from another location, validating the size of the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above), 
compare values for the set of parameters to one or more predefined criteria to determine a compatibility classification for the software patch(Wookey, Paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may require that an additional software application or service be installed before the new software application can be installed. In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services.  Wookey, paragraph [0103], A third test includes deployment of a common software application (e.g., a web server) to see if the operating system runs the application within the specified parameters. Each deployed application and test environment may have its own testing parameters and expected results. However, the general approach is to verify that the deployed software application runs successfully (i.e., all dependencies are in place and accounted for.) For example, if the deployed application were a web server, the test would verify that the core web server daemon is running and that any errors returned by application specific error logs are below a threshold severity level. Upon successful completion of the system tests described above, the OS as a whole is given a first level assertion of correctness for the dependencies through the OS.  Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script describes what needs to be validated prior to the installation of a software application. Generally speaking, a script is a software file that sequentially lists steps that are to be executed. For example, a script may list steps for creating a new directory, moving files into it from another location, validating the size of the files as being within a threshold range and sending an email if the files are outside the threshold range. There are numerous scripting languages that exist for writing scripts, such as: perl, python, tcl, etc. As mentioned above, there can often be numerous dependencies that exist between the software to be installed and other software or services that may be needed, etc. Other validation requirements may be included in a pre-installation script 140 aside from dependencies. For example, the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Wookey into Ivanov’s invention to receive a software manifest describing a set of software files residing on a client device. A software installation map is accessed, where the map comprises software elements representing software files described in the software manifest, software files for installing software functionality, and dependency pointers representing dependencies between the software files. The software installation map is analyzed to determine a software installation route for installing the software functionality. The software installation route is provided to alter the functionality as suggested by Wookey (See abstract and summary).
Claim 8 is rejected for the reasons set forth hereinabove for claim 7, Ivanov and Wookey teach the apparatus of claim 7, 
wherein the set of system components includes at least one of a dynamic link library (DLL), an executable system component file or a registry key(Ivanov, Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.  Wookey, paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may require that an additional software application or service be installed before the new software application can be installed. In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 7, Ivanov and Wookey teach the apparatus of claim 7, 
wherein the set of parameters includes at least one of processor use, memory use, input/output use, or bandwidth use(Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above.).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 7, Ivanov and Wookey teach the apparatus of claim 7, 
wherein the processor is configured to monitor the set of parameters by receiving data from an agent executing on the compute device(Wookey, paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services.  paragraph [0007], The last type of installation error involves compatibility problems with other applications. Compatibility problems may allow the newly installed application to run properly, but one or more previously installed applications may fail to work correctly after the new installation. Such errors are often the result from a common file or group of files shared between multiple software applications. For example, the parameters in a given configuration file may be accessed by one or more applications. Such a configuration file may contain parameters required by the software. A newly installed application may alter the parameters in such a way that a previously installed application may be expecting certain parameters to have remained unchanged. In another example, one or more software applications may depend upon the existence of a software service that resides on a computer. For example, many applications require TCP/IP connectivity services, which is the standard communication protocol used by computers to communicate over the Internet. Installation of a new application may replace TCP/IP version 6.2 with 7.0. However, previously installed applications may be incompatible with TCP/IP version 7.0, causing the existing applications to experience errors.  Wookey, paragraph [0019], A pre-installation script 140 is the next the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above.).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 7, Ivanov and Wookey teach the apparatus of claim 7, 
wherein the processor is configured to select to deploy the software patch on the compute device based on a classification of the software patch and the set of system components on the compute device (Wookey, paragraph [0076], In the example set out in FIG. 4, the one or more client computers 430 would seek access to the service provider's dependency map 400 and the installation routes that may be derived a client-side software installation agent 450 may reside on each client computing system where software installations are desired. This software agent 450 is able to communicate with the service provider 420 to make installation requests as well as receive installation instructions, besides other functions. Further, the software elements (or related files) needed to fulfill an installation request may be transmitted from the service provider 420 to the client 430 over the Internet, local, enterprise-wide networks, or other removable storage media (e.g., the root level file may be recorded on optical disc, etc.)  Paragraph [0080], With knowledge of the client manifest, the dependency map 400 is analyzed to generate one or more installation paths commensurate with the installation request (operation 530). The installation paths are then communicated, to the software agent 450 (operation 540). Once each installation path is received by the software agent 450, the system administrator may review each path and determine which installation path to use or the system may be configured to automatically install the new software using one of the paths (operation 550). Next, the selected dependency route is communicated, via the software agent 450, back to the service provider 420 (operation 560). Lastly, in an implementation where the service provider hosts the software files, the service provider streams the files to the client based on the chosen installation path (operation 570). It is also possible that the client system will have the files needed for the software Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script describes what needs to be validated prior to the installation of a software application. Generally speaking, a script is a software file that sequentially lists steps that are to be executed. For example, a script may list steps for creating a new directory, moving files into it from another location, validating the size of the files as being within a threshold range and sending an email if the files are outside the threshold range. There are numerous scripting languages that exist for writing scripts, such as: perl, python, tcl, etc. As mentioned above, there can often be numerous dependencies that exist between the software to be installed and other software or services that may be needed, etc. Other validation requirements may be included in a pre-installation script 140 aside from dependencies. For example, the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above).  

Ivanov et al. (US 20130275958), in view of Wookey et al. (US 20080201705, herein after Wookey – IDS of records) and further in view of Chen et al. (US 20170052772, herein after Chen)
Claim 12 is rejected, Ivanov teaches method, comprising: 
receiving, from each compute device from a set of compute devices, data associated with (1) a set of software applications installed on that compute device and (2) interactions between the set of software applications installed on that compute device and a set of system components of that compute device(Ivanov, US 20130275958, fig. 1, applications (130, 135 and 140), services (115,120 and 125), Application Server (110), Application X (180), Service L (175), Application Server (170) and paragraph [0016], A customer of cloud services may develop and deliver one or more applications to be executed in cloud environment. The functionality provided by such applications may be accessed on the cloud by a number of consumers, e.g., related to the customer. As illustrated in FIG. 1, applications 130-140 are delivered by one or more customers 145, e.g., of the runtime platform provider 101. The different applications 130-140 may require, use, and depend on different runtime components for their execution. For example application `1` 130 may be configured to access services `1` 115, `2` 120 and `N` 125, while applications `2` 135 and `K` 140 may be configured to access just service `2` 120. In one embodiment, the applications 130-140 provided by one or more of customers 145 may be configured to access different subsets of the components of the runtime platform 105. The different subsets may have a common intersection, e.g., application server 110 and a subset of the services 115-125 required by all customers 145 may use one or more of the offered services 115-125 based on the specific requirements of the developed applications 130-140. Thus, customers 145 may reuse and utilize common functionalities and computing resources that are already offered by runtime platform provider 101. The availability of services on-demand frees customers 145 from the responsibility to provide and manage the utilized platform functionality and enables customers 145 to focus on developing the business logic of the applications 130-140.  Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.);
identifying, based on the data, dependencies between the set of software applications installed on each compute device from the set of compute devices and the set of system components of each compute device from the set of compute devices(Ivanov, fig. 3 and paragraph [0029], At 340, at least one service referenced in the application metadata is determined Often, an IU of a module includes a requirement expression containing a reference to a functionality that is a prerequisite for the proper working of the module. Thus, one package may import another package. The required or imported at least one service may be determined based on such requirement expressions included in one or more IUs of the application metadata.  Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.); 
defining a set of dependency maps based on the dependencies(Ivanov, fig. 3 and paragraph [0029], At 350, additional metadata associated with the at least one service is identified in the metadata of the cloud runtime platform. In one embodiment, the IU describing the determined at least one service is added to a collection, group or list with IUs describing services that are prerequisite for the installation of the application.  Paragraph [0030], At 360, the metadata of the application and the identified additional metadata associated with the service are stored in a composite repository. In one embodiment, the composite repository includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite repository, the application is installed on the cloud runtime platform together with the at least one service. In one embodiment, at least one virtual machine is instantiated in a cloud runtime platform. The application and the at least one service are installed on the virtual machine.);
receiving information related to potential deployment of a software patch(Ivanov, fig. 3 and paragraph [0030], At 360, the metadata of the application and the identified additional metadata associated with the service are stored in a composite repository. In one embodiment, the composite repository includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite repository, the application is installed on the cloud runtime platform together with the at least one service. In one embodiment, at least one virtual machine is instantiated in a cloud runtime platform. The application and the at least one service are installed on the virtual machine.  Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.); 
sending a signal to deploy the software patch at each compute device from the subset of compute devices(Ivanov, paragraph [0030], At 360, the metadata of the application and the identified additional metadata associated with the service are stored in a composite repository. In one embodiment, the composite repository includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite repository, the application is installed on the cloud runtime platform together with the at least one service. In one embodiment, at least one virtual machine is instantiated in a cloud runtime platform. The application and the at least one service are installed on the virtual machine.  Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.).  
Ivanov does not explicitly teach
predicting, based on the information, a group of system components likely to be altered by the software patch; 
predicting, based on the set of dependency maps and the group of system components likely to be altered by the software patch, a set of software applications likely to be affected by the software patch;  42 209787680 viAttorney Docket No. IVAN-202/O1US 330221-2587 
identifying, based on the set of software applications likely to be affected by the software patch, a subset of compute devices from the set of compute devices as test compute devices for the software patch; and 
However, Wookey teaches
predicting, based on the information, a group of system components likely to be altered by the software patch(Wookey, US 20080201705, paragraph [0007], The last type of installation error involves compatibility problems with other applications. Compatibility problems may allow the newly installed application to run properly, but one or more previously installed applications may fail to work correctly after the new installation. Such errors are often the result from a common file or group of files shared between multiple software applications. For example, the parameters in a given configuration file may be accessed by one or more applications. Such a configuration file may contain parameters required by the software. A newly installed application may alter the parameters in such a way that a previously installed application may be expecting certain parameters to have remained unchanged. In another example, one or more software applications may depend upon the existence of a software service that resides on a computer. For example, many applications require TCP/IP connectivity services, which is the standard communication protocol used by computers to communicate over the Internet. Installation of a new application may replace TCP/IP version 6.2 with 7.0. However, previously installed applications may be incompatible with TCP/IP version 7.0, causing the existing applications to experience errors.  Paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may require that an additional software application or service be installed before the new software application can be installed. In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services.); 
predicting, based on the set of dependency maps and the group of system components likely to be altered by the software patch, a set of software applications likely to be affected by the software patch(Wookey, paragraph [0085-0086], As already discussed at some length, aspects of the present invention involve the generation and use of a software dependency map with element level dependencies, amongst other things, to facilitate the installation of new software. Further aspects of the present invention involve the removal of software packaging from software installations, allowing for software to be represented at the individual file or software element level of , the collection of software elements and their dependencies is referred to herein as a software dependency map. The size and arrangement of the map is a function of the number of software applications mapped and the number of files and dependencies within each mapped application. Accordingly, a dependency map may represent any number of operating systems and software applications encompassing literally millions of individual software elements. Moreover, the map is constantly changing as installation information arrives from software agents residing at various client locations as well as new software and/or operating systems are unpackaged and added to the map.);  42 209787680 viAttorney Docket No. IVAN-202/O1US 330221-2587 
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Wookey into Ivanov’s invention to receive a software manifest describing a set of software files residing on a client device. A software installation map is accessed, where the map comprises software elements representing software files described in the software manifest, software files for installing software functionality, and dependency pointers representing dependencies between the software files. The software installation map is analyzed to determine a software installation route for installing the software functionality. The software Wookey (See abstract and summary).
Ivanov and Wookey do not explicitly teach
identifying, based on the set of software applications likely to be affected by the software patch, a subset of compute devices from the set of compute devices as test compute devices for the software patch
However, Chen teaches
identifying, based on the set of software applications likely to be affected by the software patch, a subset of compute devices from the set of compute devices as test compute devices for the software patch(Chen, US 20170052772, Fig. 3 and paragraph [0034-0035], In case that a container (referred to as "target container") is to be built, the container manager 310 selects an appropriate host from among the candidate hosts 215. To this end, the container manager 310 determines the libraries (referred to as "target libraries") that are required by the target container. In some embodiments, this can be done by analyzing the provision requirement 320 for the target container. For example, in those embodiments where the template-based container deployment is used, the container manger 310 may first determine the template(s) for deploying the target container and then determine the libraries for the template(s). The container manager 310 further collects configuration information of the containers deployed on the candidate hosts 215. The configuration information at least indicates the libraries that have been loaded on each of the candidate hosts 215.  Paragraph [0036], Based on the collected information, the container manager 310 determines the cost of deploying the target container on each of The container manager 310 then selects an appropriate host to deploy the target container such that the deployment cost is minimized. Ideally, if there is a host 215 that has already loaded all the target libraries required by the target container, then the deployment would be very efficient.  Fig. 4 and paragraph [0044], Next, in step 430, the costs of deploying the target container on the plurality of candidate hosts 215 are determined based on the first information and the second information. In general, the cost of deploying the target container on any given candidate host 215 is determined at least in part based on the degree of matching between the target libraries to be loaded and the libraries that have been loaded on that candidate target machine. Optionally, one or more other factors may be taken into consideration. FIG. 5 shows the flowchart of a method 500 of determining the cost of deploying the target container on a given candidate host 215 in accordance with example embodiments of the present invention. The method 500 may be applied on all or at least some of the candidate hosts 215.  Paragraph [0051-0052], In some embodiments, the selection of the target host in step 450 may be further based on the workloads of the candidate hosts 215 that are determined in step 440, For example, in some embodiments, the candidate hosts 215 whose workloads exceed a predetermined threshold are first filtered out. That is, the target host is selected from among the remaining candidate hosts having relatively low workloads. Alternatively, in some embodiments, the costs determined in step 430 and the workloads determined in step 440 may be combined to act as metrics for selecting the target host in step 450. Only by way of example, the 
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Chen into Ivanov and Chen’s invention to reduce the computational overhead caused by additional libraries, thus the deployment cost is minimized. The target container is deployed efficiently by use of the dependency among the containers or templates as suggested by Chen (See abstract and summary).
Claim 13 is rejected for the reasons set forth hereinabove for claim 12, Ivanov, Wookey and Chen teach the method of claim 12, 
wherein the identifying the subset of compute devices is based on the subset of compute devices not including a software application from the set of software applications likely to be affected by the software patch(Chen, Fig. 4 and paragraph [0044], Next, in step 430, the costs of deploying the target container on the plurality of candidate hosts 215 are determined based on the first information and the second information. In general, the cost of deploying the target container on any given candidate host 215 is determined at least in part based on the degree of matching between the target libraries to be loaded and the libraries that have been loaded on that candidate target machine. Optionally, one or more other factors may be taken into consideration. FIG. 5 shows the flowchart of a method 500 of determining the cost of deploying the target container on a given candidate host 215 in accordance with example embodiments of the present invention. The method 500 may be applied on all the selection of the target host in step 450 may be further based on the workloads of the candidate hosts 215 that are determined in step 440, For example, in some embodiments, the candidate hosts 215 whose workloads exceed a predetermined threshold are first filtered out. That is, the target host is selected from among the remaining candidate hosts having relatively low workloads. Alternatively, in some embodiments, the costs determined in step 430 and the workloads determined in step 440 may be combined to act as metrics for selecting the target host in step 450. Only by way of example, the costs and workloads may be multiplied to act as the metrics. Any other suitable ways are possible as well.).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 12, Ivanov, Wookey and Chen teach the method of claim 12, wherein the set of dependency maps is a first set of dependency maps, the method further comprising: 
defining a second set of dependency maps based on the information related to potential deployment of the software patch, the information including an indication of the group of system components likely to be altered by the software patch, the predicting being based on the second set of dependency maps(Ivanov, paragraph [0063], FIG. 6 illustrates content and structure 600 of IUs of an application that is configured to access at least one service, according to one embodiment. Application `A` IU 610 is the root IU of the metadata of application `A`. In one embodiment, illustrated IUs in FIG. 6 provide further detail to the content of some of the IUs described in relation to FIG. 4. For example, application `A` IU 610 may correspond to application `A` IU 410 in FIG. 4. Similarly, IUs 620, 630, 640, 622 correspond to IUs 420, 430, 440, 422. Further, IUs Wookey, paragraph [0111], Aspects of the present invention are also able to address another concern with conventional software applications; namely, accounting for patches and minor revision releases in the installation process. It is known in the art that software applications change over time. Due to the release of bug fixes or patches, a software application's version is constantly in flux. As patches are released, dependencies between software elements may change. Under such circumstances, a software dependency between element A and B may exist in the initial release of a software application. However, once a patch is applied, the dependency between A and B may no longer exist. The software dependency map is configured to track software dependency changes over time, in one particular implementation. For example, assume element B provides certain functionality in version 1 of an application, with an element A depending upon B. When version 1.1 is released, the functionality of B is replaced with new software element C. At this point, the dependency between A and B is removed and a new dependency between A and C is created.  paragraph [0007], The last type of installation error involves compatibility problems with other applications. Compatibility problems may allow the newly installed application to run properly, but one or more previously installed applications may fail to work correctly after the new installation. Such errors are often the result from a common file or group of files shared between multiple software applications. For example, the parameters in a given configuration file may be accessed by one or more applications. A newly installed application may alter the parameters in such a way that a previously installed application may be expecting certain parameters to have remained unchanged. In another example, one or more software applications may depend upon the existence of a software service that resides on a computer. For example, many applications require TCP/IP connectivity services, which is the standard communication protocol used by computers to communicate over the Internet. Installation of a new application may replace TCP/IP version 6.2 with 7.0. However, previously installed applications may be incompatible with TCP/IP version 7.0, causing the existing applications to experience errors.  Paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may require that an additional software application or service be installed before the new software application can be installed. In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services.).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 12, Ivanov, Wookey and Chen teach the method of claim 12, 
wherein the set of system components of each compute device from the set of compute devices includes at least one of a dynamic link library (DLL), an executable system component file or a registry key(Ivanov, Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.  Wookey, paragraph [0016], Functional relationships with other packages 120 are the second major component of a basic software application 100. A functional relationship is a requirement, by the software to be installed, that something else must exist before installation of the software application to run properly. For example, a functional relationship may require that an additional software application or service be installed before the new software application can be installed. In order to install Apache 5.5, for example, TCP/IP services should be installed on the system. In other examples, a functional relationship may require that certain services be installed concurrently with the software to be installed, or that certain software or services not be present on the computing system due to incompatibilities between certain software applications and services).  

Claim 16 is rejected for the reasons set forth hereinabove for claim 12, Ivanov, Wookey and Chen teach the method of claim 12, further comprising: 
receiving, from at least one compute device from the subset of compute devices, an indication of an application affected by the software patch(Ivanov, Fig. 1 and paragraph [0017-0018], In one embodiment, a consumer request or another event may invoke the execution of a customer application in a cloud environment. According to the characteristics of the cloud environment, the invocation of the application may cause its provisioning, installation and starting, together or after the deployment of the necessary runtime platform. FIG. 1 illustrates customer application `X` 180 deployed on cloud 150 together with application server 170 and service `L` 175. For example, application server 170 may include a subset of the components of application server 110 that are necessary for executing application `X` 180 Similarly, service `L` 175 may be one of services 115-125 that is required and used by the application `X` 180.); and 
updating the set of dependency maps based on the indication(Wookey, paragraph [0030], At 360, the metadata of the application and the identified additional metadata associated with the service are stored in a composite repository. In one embodiment, the composite repository includes metadata of the application, installable artifacts of the application, and metadata of the service part of the runtime platform that are prerequisite for the installation of the application. At 370, based on the information included in the composite repository, the application is installed on the cloud runtime platform together with the at least one 
Claim 17 is rejected for the reasons set forth hereinabove for claim 12, Ivanov, Wookey and Chen teach the method of claim 12, further comprising: 
receiving, from the subset of compute devices, feedback associated with the software patch(Wookey, paragraph [0056], The fourth section provides a detailed description of the dependency route portion of the dependency map. A dependency route involves a list (or "path" in the context of a map) of software files needed to install a software application. Almost all software applications may be installed in different ways. For example, the same software application may be installed to achieve the fastest run time, the highest reliability, the highest security, etc. Each configuration will most likely change the software files required for installation. Hence, a dependency route involves a pathway in the map, between every file needed to install a software application under the conditions chosen by a user. As software file dependencies have confidence factors, so do individual dependency routes. For example, if 79 out of 100 installations used a specific dependency route for installing application A on operating system B, the confidence factor for that route would be 79%. Whereas a different dependency route that installs the same software on the same operating system may be successful 150 out of 172 attempts, resulting in a higher confidence factor of 87%. There are likely to be multiple possible routes through the map for any particular software installation configuration.  Chen, US 20170052772, Fig. 3 and paragraph [0034-0035], In case that a container (referred to the container manager 310 selects an appropriate host from among the candidate hosts 215. To this end, the container manager 310 determines the libraries (referred to as "target libraries") that are required by the target container. In some embodiments, this can be done by analyzing the provision requirement 320 for the target container. For example, in those embodiments where the template-based container deployment is used, the container manger 310 may first determine the template(s) for deploying the target container and then determine the libraries for the template(s). The container manager 310 further collects configuration information of the containers deployed on the candidate hosts 215. The configuration information at least indicates the libraries that have been loaded on each of the candidate hosts 215.  Paragraph [0036], Based on the collected information, the container manager 310 determines the cost of deploying the target container on each of the candidate hosts 215 at least in part based on the dependency between the target container and the existing libraries. The container manager 310 then selects an appropriate host to deploy the target container such that the deployment cost is minimized. Ideally, if there is a host 215 that has already loaded all the target libraries required by the target container, then the deployment would be very efficient.  Fig. 4 and paragraph [0044], Next, in step 430, the costs of deploying the target container on the plurality of candidate hosts 215 are determined based on the first information and the second information. In general, the cost of deploying the target container on any given candidate host 215 is determined at least in part based on the degree of matching between the target libraries to be loaded and the libraries that have been loaded on that candidate target machine. Optionally, one or more other factors may be taken into consideration. FIG. 5 shows the flowchart of a method 500 of determining the cost of deploying the target container on a given candidate host 215 in accordance with example embodiments of the present invention. The method 500 may be applied on all or at least some of the candidate hosts 215.  Paragraph [0051-0052], In some embodiments, the selection of the target host in step 450 may be further based on the workloads of the candidate hosts 215 that are determined in step 440, For example, in some embodiments, the candidate hosts 215 whose workloads exceed a predetermined threshold are first filtered out. That is, the target host is selected from among the remaining candidate hosts having relatively low workloads. Alternatively, in some embodiments, the costs determined in step 430 and the workloads determined in step 440 may be combined to act as metrics for selecting the target host in step 450. Only by way of example, the costs and workloads may be multiplied to act as the metrics. Any other suitable ways are possible as well.);  and  43 209787680 viAttorney Docket No. IVAN-202/O1US 330221-2587 
identifying a compatibility classification for the software patch based on the feedback(Wookey, paragraph [0056], The fourth section provides a detailed description of the dependency route portion of the dependency map. A dependency route involves a list (or "path" in the context of a map) of software files needed to install a software application. Almost all software applications may be installed in different ways. For example, the same software application may be installed to achieve the fastest run time, the highest reliability, the highest security, etc. Each configuration will most likely change the software files required for installation. Hence, a dependency route involves a pathway in the map, between every file needed to install a software application under . For example, if 79 out of 100 installations used a specific dependency route for installing application A on operating system B, the confidence factor for that route would be 79%. Whereas a different dependency route that installs the same software on the same operating system may be successful 150 out of 172 attempts, resulting in a higher confidence factor of 87%. There are likely to be multiple possible routes through the map for any particular software installation configuration.  Chen, US 20170052772, Fig. 3 and paragraph [0034-0035], In case that a container (referred to as "target container") is to be built, the container manager 310 selects an appropriate host from among the candidate hosts 215. To this end, the container manager 310 determines the libraries (referred to as "target libraries") that are required by the target container. In some embodiments, this can be done by analyzing the provision requirement 320 for the target container. For example, in those embodiments where the template-based container deployment is used, the container manger 310 may first determine the template(s) for deploying the target container and then determine the libraries for the template(s). The container manager 310 further collects configuration information of the containers deployed on the candidate hosts 215. The configuration information at least indicates the libraries that have been loaded on each of the candidate hosts 215.  Paragraph [0036], Based on the collected information, the container manager 310 determines the cost of deploying the target container on each of the candidate hosts 215 at least in part based on the dependency between the target container and the existing libraries. The container manager 310 then selects an appropriate host to deploy the target container such that the deployment cost is minimized. Ideally, if there is a host 215 that has already loaded all the target libraries required by the target container, then the deployment would be very efficient.  Fig. 4 and paragraph [0044], Next, in step 430, the costs of deploying the target container on the plurality of candidate hosts 215 are determined based on the first information and the second information. In general, the cost of deploying the target container on any given candidate host 215 is determined at least in part based on the degree of matching between the target libraries to be loaded and the libraries that have been loaded on that candidate target machine. Optionally, one or more other factors may be taken into consideration. FIG. 5 shows the flowchart of a method 500 of determining the cost of deploying the target container on a given candidate host 215 in accordance with example embodiments of the present invention. The method 500 may be applied on all or at least some of the candidate hosts 215.  Paragraph [0051-0052], In some embodiments, the selection of the target host in step 450 may be further based on the workloads of the candidate hosts 215 that are determined in step 440, For example, in some embodiments, the candidate hosts 215 whose workloads exceed a predetermined threshold are first filtered out. That is, the target host is selected from among the remaining candidate hosts having relatively low workloads. Alternatively, in some embodiments, the costs determined in step 430 and the workloads determined in step 440 may be combined to act as metrics for selecting the target host in step 450. Only by way of example, the costs and workloads may be multiplied to act as the metrics. Any other suitable ways are possible as well.).  

Claim 18 is rejected for the reasons set forth hereinabove for claim 12, Ivanov, Wookey and Chen teach the method of claim 12, 
wherein the receiving the data is from an agent executing on each compute device from the set of compute devices(Wookey, paragraph [0076], In the example set out in FIG. 4, the one or more client computers 430 would seek access to the service provider's dependency map 400 and the installation routes that may be derived therefrom. In one embodiment, client computers 430 communicate with the service provider 420 via the Internet 440. In another embodiment, client computers 430 may communicate with the service provider 420 via a local or enterprise-wide network (not shown). To facilitate communications between clients 430 and the service provider 420, a client-side software installation agent 450 may reside on each client computing system where software installations are desired. This software agent 450 is able to communicate with the service provider 420 to make installation requests as well as receive installation instructions, besides other functions. Further, the software elements (or related files) needed to fulfill an installation request may be transmitted from the service provider 420 to the client 430 over the Internet, local, enterprise-wide networks, or other removable storage media (e.g., the root level file may be recorded on optical disc, etc.)  Paragraph [0080], With knowledge of the client manifest, the dependency map 400 is analyzed to generate one or more installation paths commensurate with the installation request (operation 530). The installation paths are then communicated, to the software agent 450 (operation 540). Once each installation path is received by the software agent 450, the system 
Claim 19 is rejected for the reasons set forth hereinabove for claim 12, Ivanov, Wookey and Chen teach the method of claim 12, further comprising: 
classifying the software patch based on the information related to the potential deployment of the software patch, the predicting the set of system components likely to be altered by the software patch being based on the classifying(Wookey, paragraph [0085-0086], As already discussed at some length, aspects of the present invention involve the generation and use of a software dependency map with element level dependencies, amongst other things, to facilitate the installation of new software. Further aspects of the present invention involve the removal of software packaging from software installations, allowing for software to be represented at the individual file or software element level of granularity. The constantly changing nature and intricacies of file level dependencies makes manual monitoring and use in installation by a system , the collection of software elements and their dependencies is referred to herein as a software dependency map. The size and arrangement of the map is a function of the number of software applications mapped and the number of files and dependencies within each mapped application. Accordingly, a dependency map may represent any number of operating systems and software applications encompassing literally millions of individual software elements. Moreover, the map is constantly changing as installation information arrives from software agents residing at various client locations as well as new software and/or operating systems are unpackaged and added to the map.  Wookey, paragraph [0103], A third test includes deployment of a common software application (e.g., a web server) to see if the operating system runs the application within the specified parameters. Each deployed application and test environment may have its own testing parameters and expected results. However, the general approach is to verify that the deployed software application runs successfully (i.e., all dependencies are in place and accounted for.) For example, if the deployed application were a web server, the test would verify that the core web server daemon is running and that any errors returned by application specific error logs are below a threshold severity level. Upon successful completion of the system tests described above, the OS as a whole is given a first level assertion of correctness for the dependencies through the OS. Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 12, Ivanov, Wookey and Chen teach the method of claim 12, further comprising: 
receiving, from each compute device from the subset of compute devices, data associated with at least one of processor use, memory use, input/output use, or bandwidth use(Wookey, paragraph [0019], A pre-installation script 140 is the next component in the basic software package 100. This script describes what needs to be validated prior to the installation of a software application. Generally speaking, a script is a software file that sequentially lists steps that are to be executed. For example, a the pre-installation script may look to determine if there is enough disk space to install the software application. Another example is whether there is enough memory available to run the application effectively. Further, the pre-installation scripts may also serve the purpose of asking a system administrator questions regarding the installation. Examples of such questions were discussed above.  Chen, Fig. 3 and paragraph [0034-0035], In case that a container (referred to as "target container") is to be built, the container manager 310 selects an appropriate host from among the candidate hosts 215. To this end, the container manager 310 determines the libraries (referred to as "target libraries") that are required by the target container. In some embodiments, this can be done by analyzing the provision requirement 320 for the target container. For example, in those embodiments where the template-based container deployment is used, the container manger 310 may first determine the template(s) for deploying the target container and then determine the libraries for the template(s). The container manager 310 further collects configuration information of the containers deployed on the candidate hosts 215. The configuration information at least indicates the libraries that have been loaded on each of the candidate hosts 215.  Paragraph [0036], Based on the collected information, the container manager 310 determines the cost of deploying the target container on each of the candidate hosts 215 at least in part based on the dependency between the target container and the existing libraries. The container manager 310 then selects an appropriate host to deploy the target container such that the deployment cost is minimized. Ideally, if there is a host 215 that has already loaded all the target libraries required by the target container, then the deployment would be very efficient.  Fig. 4 and paragraph [0044], Next, in step 430, the costs of deploying the target container on the plurality of candidate hosts 215 are determined based on the first information and the second information. In general, the cost of deploying the target container on any given candidate host 215 is determined at least in part based on the degree of matching between the target libraries to be loaded and the libraries that have been loaded on that candidate target machine. Optionally, one or more other factors may be taken into consideration. FIG. 5 shows the flowchart of a method 500 of determining the cost of deploying the target container on a given candidate host 215 in accordance with example embodiments of the present invention. The method 500 may be applied on all or at least some of the candidate hosts 215.  Paragraph [0051-0052], In some embodiments, the selection of the target host in step 450 may be further based on the workloads of the candidate hosts 215 that are determined in step 440, For example, in some embodiments, the candidate hosts 215 whose workloads exceed a predetermined threshold are first filtered out. That is, the target host is selected from among the remaining candidate hosts having relatively low workloads. Alternatively, in some 

Inquiry
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199